DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I drawn to Figures 1 and 2 in the reply filed on 5/5/2021 is acknowledged. Claims 3, 5, and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6, 7, 10, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokosuka et al. (JPS52107404A; hereinafter Yokosuka). 
Regarding claim 1, Yokosuka (Fig. 1-3) discloses a steam turbine (Fig. 1), comprising: a partition section (22) that partitions a high-pressure stage (6) to which steam is supplied, and a low-pressure stage (12) to which the steam passed through the high-pressure stage (6) is introduced; and a pressure regulation valve (10) configured to regulate pressure of extraction steam that is a part of the steam passed 

    PNG
    media_image1.png
    406
    563
    media_image1.png
    Greyscale

Fig. I. Yokosuka, Fig. 1 (Annotated)
Regarding claim 2, Yokosuka discloses the steam turbine according to claim 1, wherein Yokosuka (Fig. 1-4) further discloses  the pressure regulation valve (10) includes an upward flow path that guides the steam from the high-pressure stage side (6) to a predetermined position separated outward in a radial direction from an outer end of the partition section (22), the plurality of flow rate regulation valves (10) provided at the predetermined position, and the plurality of flow path compartments (24) that guide the steam passed through the respective flow rate regulation valves (10) to the low-pressure stage (12), and the plurality of flow path compartments (24) include first parts that extend in parallel from the position of the flow rate regulation valves (10) toward the partition section (22), second parts that are formed by dividing, in the circumferential direction, a space between a high-pressure side partition part of the partition section (22) facing the high- pressure stage (6) and a low-pressure side 

    PNG
    media_image2.png
    350
    508
    media_image2.png
    Greyscale

Fig. II. Yokosuka, Fig. 2 (Annotated)

    PNG
    media_image3.png
    212
    410
    media_image3.png
    Greyscale

Fig. III. Yokosuka, Fig. 3 (Annotated)
	Regarding claim 6, Yokosuka discloses the steam turbine according to claim 1, wherein Yokosuka (Fig. 1-4) further discloses a control unit (9) configured to increase or decrease an opening of each of the plurality of flow rate regulation valves (10), wherein the control unit (9) regulates the flow rate of the steam to be introduced to the low-pressure stage (12) through the pressure regulation valve (10), from a minimum flow rate (Translation: pg. 3, lines 14-17) when the plurality of flow rate regulation valves (10) are all fully closed to a maximum flow rate when the plurality of flow rate regulation valves (10) are all fully opened.  
	Regarding claim 7, Yokosuka (Fig. 1-4) discloses a partition member (22) for a steam turbine (Fig. 1) that partitions a high-pressure stage (6) to which steam is supplied and a low-pressure stage (12) to which the steam passed through the high-pressure stage (6) is introduced, and is used in the steam turbine including a pressure regulation valve (10) configured to regulate pressure of extraction steam or pressure of steam to be mixed, the partition member (22) comprising a bypass passage (23) configured to make the high-pressure stage side (6) and the low-pressure stage side (12) communicate with each other without passing through the pressure regulation valve (10) that is disposed in a region (refer to Fig. I above) including outer peripheral side relative to the partition member (22). Refer to Fig. I above.   
	Regarding claim 10, Yokosuka (Fig. 1-4) discloses a method (Fig. 1-4) for operating a steam turbine (Fig. 1), the steam turbine including a partition section (22) that partitions a high-pressure stage (6) to which steam is supplied, and a low- pressure stage (12) to which the steam passed through the high-pressure stage (12) is introduced, and a pressure regulation valve (10) configured to regulate pressure of a 
	Regarding claim 12, Yokosuka discloses the method for operating the steam turbine according to claim 10, wherein Yokosuka (Fig. 1-4) further discloses that when the flow rate of the steam to be introduced to the low-pressure stage (12) through the pressure regulation valve (10) is insufficient for a predetermined flow rate necessary to cool the low-pressure stage (12), the predetermined flow rate (Translation: pg. 3, lines 14-17) of the steam to be introduced to the low-pressure stage (12) is secured by the steam introduced to the low-pressure stage side (12) through the bypass passage (23).

Allowable Subject Matter
Claims 4, 8, 9, 13, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 4: 
The closest prior art is Yokosuka et al. (JPS52107404A). 
Yokosuka discloses the partition section is a partition member that is formed integrally with a cabin accommodating the high-pressure stage and the low-pressure stage, the partition section includes the high-pressure side partition part facing the high- pressure stage and the low-pressure side partition part facing the low-pressure stage.
Yokosuka fails to disclose or suggest the bypass passage includes openings that make the high-pressure stage side relative to the high-pressure side partition part and the second parts located between the high- pressure side partition part and the low-pressure side partition part, communicate with each other, and the nozzle holes that lead from the respective second parts to the low-pressure stage side.  
Claims 15 and 16 depend upon claim 4 and so have been objected to. 
Regarding claim 8: 
The closest prior art is Yokosuka et al. (JPS52107404A). 
Yokosuka discloses a high-pressure side partition part facing the high-pressure stage; a gap between the high-pressure side partition part and the low-pressure side partition part, and a low-pressure side partition part facing the low-pressure stage and a nozzle hole for the steam that leads from the gap to the low-pressure stage side.
Yokosuka fails to disclose or suggest that the bypass passage includes openings that make the high-pressure stage side relative to the high-pressure side partition part communicate with each other. 

Regarding claim 13: 
The closest prior art is Yokosuka et al. (JPS52107404A). 
Yokosuka discloses a casing that is provided to a cabin and accommodates an entirety of the pressure regulation valve, the cabin accommodating the high-pressure stage and the low-pressure stage. 
Yokosuka fails to disclose or suggest that the upward flow path is sectioned, near a final stage of the high-pressure stage, among a wall that rises over a part of the cabin and the casing, an upper part of the high-pressure side partition part and a part that is continued upward from the upper part of the high-pressure side partition part.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fleischmann et al. (US 2,888,240) discloses a steam turbine with multiple passages extending between a high pressure section and low pressure section. 

Contact Information
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M CHRISTENSEN whose telephone number is (571)270-3275.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Danielle M. Christensen/           Examiner, Art Unit 3745